Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are presented for examination.   This office action is in response to the amendment filed on 1/29/21.

Any objections or rejections made in the previous office action which are not specifically repeated below are withdrawn.

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, and 35 of the instant application are compared to claims 1-20 of US Patent 10,318,162 in the following table:
Instant Application
US Patent 10,318,162
28.   A method, comprising: performing, by a peripheral device,
wherein the peripheral device is connected to a host system 


and one or more storage devices,





































an update to a storage virtualization application stored in a memory at the peripheral device and executed by the peripheral device,



and wherein performing the update comprises: 


suspending processing of new access requests at the peripheral device 









restarting the storage virtualization application based on a new version of the storage virtualization application stored in the memory and the saved operational state; and 

resuming processing of new access requests at the peripheral device. 


a non-volatile storage device connected to the peripheral device; receiving an access request directed to the storage partition from the host system via the virtual interface; sending a physical access request to the non-volatile storage device to perform the access request with respect to the storage partition at the non-volatile storage device; and based on an acknowledgement of the physical 

12. The method of claim 5, wherein the presenting the virtual interface, the receiving the access request, the sending the physical access request, and the providing the indication are performed as part of 

a virtualization application stored in a memory at the peripheral device that is executed by the peripheral device, 


and wherein the method further comprises: implementing a control interface for the peripheral device presented to virtualization management at the host system; receiving a new version of the storage virtualization application in the memory; receiving via the control interface a request to perform 

a live update to the storage virtualization application; 
(a virtualization application stored in a memory at the peripheral device that is executed by the peripheral device,)






suspend processing of access requests received at the peripheral device subsequent to the request to perform the live update; completing one or more pending access requests at the peripheral device; 



restarting the storage virtualization application based on the new version in the memory and the operation state; and 


resume processing of access requests to be processed at the peripheral device subsequent to the restarting of the storage virtualization application. 






one or more storage devices, 
































perform an update to the storage virtualization application by: 

suspending processing of new access requests at the peripheral device 





saving operational state for the storage virtualization application; 



restarting the storage virtualization application based on a new version of the storage virtualization application stored in the memory and the saved operational state; and 

resuming processing of new access requests at the peripheral device.


a non-volatile storage device connected to the peripheral device; receiving an access request directed to the storage partition from the host system via the virtual interface; sending a physical access request to the non-volatile storage device to perform the access request with respect to the storage partition at the non-volatile storage device; and based on an acknowledgement of the physical access request from the non-volatile storage device, providing an indication of completion for the access request to the host system via the virtual interface. 

12. The method of claim 5, wherein the presenting the virtual interface, the receiving the access request, the sending the physical access request, and the providing the indication are performed as part of 



and wherein the method further comprises: implementing a control interface for the peripheral device presented to virtualization management at the host system; receiving a new version of the storage virtualization application in the memory; receiving via the control interface a request to perform 

a live update to the storage virtualization application; 

suspend processing of access requests received at the peripheral device subsequent to the request to perform the live update; completing one or more pending access requests at the peripheral device; 

saving an operational state of the storage virtualization application in a location that persists restart of the storage virtualization application; 

restarting the storage virtualization application based on the new version in the memory and the operation state; and 


resume processing of access requests to be processed at the peripheral device subsequent to the restarting of the storage virtualization application. 

a peripheral device, connected to the host system at a bus implemented at the host 











execute a storage virtualization application stored in a memory at the peripheral device; 












perform an update to the executing storage virtualization application, wherein to perform the update to the executing storage virtualization application, 



the peripheral device is configured to: 



suspend processing of new access requests at the peripheral device, 





save operational state for the executing storage virtualization application; 



restart the executing storage virtualization application based on a new version of the storage virtualization application, stored in the memory at the peripheral device, and the saved operational state; and 

resume processing of new access requests at the peripheral device according to the new version of the storage virtualization application.



12. The method of claim 5, wherein the presenting the virtual interface, the receiving the access request, the sending the physical access request, and the providing the indication are performed as part of 

a virtualization application stored in a memory at the peripheral device that is executed by the peripheral device, 


and wherein the method further comprises: implementing a control interface for the peripheral device presented to virtualization management at the host system; receiving a new version of the storage virtualization application in the memory; receiving via the control interface a request to perform 

a live update to the storage virtualization application; 
(a virtualization application stored in a memory at the peripheral device that is executed by the peripheral device,)






suspend processing of access requests received at the peripheral device 

saving an operational state of the storage virtualization application in a location that persists restart of the storage virtualization application; 

restarting the storage virtualization application based on the new version in the memory and the operation state; and 


resume processing of access requests to be processed at the peripheral device subsequent to the restarting of the storage virtualization application. 


Claims 28, 35, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Patent No. 10,318,162 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 -20 of copending Patent No. 10,318,162 contains every element of claims 28, 35, and 21 of the instant application and thus anticipate the claims of the instant application. See MPEP 804. All claimed elements of claim 28, 35, and 21 in the instant application are contained in the claims of the reference application. MPEP 804(I)(B) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims of the instant application therefore are not patently distinct from the earlier patent/application claims and as such are unpatentable over obvious type double patenting. A later patent/application is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claims 22-27, 29-34, and 36-40 are also rejected on the same grounds of claims 21, 28, and 35 as they depend on claims 21, 28, and 35.
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten to overcome the double patenting rejection and objections set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the 

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/HONG C KIM/Primary Examiner, Art Unit 2138